                                                              Case 3:19-cv-00180-CAB-LL Document 36 Filed 10/18/19 PageID.286 Page 1 of 3



                                                               1   SNELL & WILMER L.L.P.
                                                                   Marshall J. Hogan (#286147)
                                                               2   mhogan@swlaw.com
                                                                   600 Anton Boulevard, Suite 1400
                                                               3   Costa Mesa, CA 92626
                                                                   Telephone: 714.427.7000
                                                               4   Facsimile: 714.427.7799
                                                               5   SNELL & WILMER L.L.P.
                                                                   Brian J. Foster (AZ SBN 012143)
                                                               6   (admitted Pro Hac Vice)
                                                                   bfoster@swlaw.com
                                                               7   Anthony T. King (AZ SBN 027459)
                                                                   (admitted Pro Hac Vice)
                                                               8   aking@swlaw.com
                                                                   One Arizona Center
                                                               9   400 E. Van Buren Street, Suite 1900
                                                                   Phoenix, Arizona 85004-2202
                                                              10   Telephone: 602.382.6000
                                                                   Facsimile: 602.382.6070
                                                              11
SNELL & WILMER




                                                                   Attorneys for Defendants
                               PHOENIX, ARIZONA 85004-2202
                               400 E. VAN BUREN, SUITE 1900




                                                              12   Ashford University, LLC and Zovio, Inc.
                                   ONE ARIZONA CENTER
                      LAW OFFICES




                                                              13
             L.L.P.




                                                              14                        UNITED STATES DISTRICT COURT
                                                              15                      SOUTHERN DISTRICT OF CALIFORNIA
                                                              16
                                                                   STEPHANIE HAWKINS and                         Case No. 19-cv-0180-CAB LL
                                                              17   CRYSTAL COURSEY, individually,
                                                                   and on behalf of all others similarly         AMENDED NOTICE OF
                                                              18   situated,                                     SETTLEMENT
                                                              19                  Plaintiffs,
                                                              20         v.                                      Judge:    Hon. Cathy Ann Bencivengo
                                                              21   ASHFORD UNIVERSITY, LLC;
                                                                   ZOVIO, INC., and DOE
                                                              22   INDIVIDUALS, inclusive, and each of
                                                                   them,
                                                              23
                                                                                  Defendants.
                                                              24

                                                              25

                                                              26

                                                              27

                                                              28
                                                                                                                          AMENDED NOTICE OF SETTLEMENT
                                                                                                           -1-                 CASE NO. 19-CV-0180-CAB-LL
                                                              Case 3:19-cv-00180-CAB-LL Document 36 Filed 10/18/19 PageID.287 Page 2 of 3



                                                               1         Pursuant to the Court’s Order (Dkt. # 35), Plaintiffs Stephanie Hawkins and
                                                               2   Crystal Coursey (collectively, “Plaintiffs”) and Defendants Ashford University, LLC
                                                               3   and Zovio, Inc. (collectively, “Defendants”) respectfully submit the following
                                                               4   amended notice of settlement.
                                                               5         Plaintiffs and Defendants have reached a settlement on Plaintiffs’ individual
                                                               6   claims against Defendants. The Parties will submit to the Court (1) a joint motion to
                                                               7   dismiss with prejudice Plaintiffs’ individual claims and proposed order once the
                                                               8   settlement agreement is finalized and executed and (2) a joint motion to dismiss the
                                                               9   putative class claims without prejudice and proposed order reflecting same.
                                                              10

                                                              11   Dated: October 18, 2019                     SNELL & WILMER L.L.P.
SNELL & WILMER

                               PHOENIX, ARIZONA 85004-2202
                               400 E. VAN BUREN, SUITE 1900




                                                              12
                                   ONE ARIZONA CENTER
                      LAW OFFICES




                                                              13                                               By: /s/ Marshall J. Hogan
             L.L.P.




                                                                                                                  Marshall J. Hogan
                                                              14                                                  Brian J. Foster
                                                                                                                  Anthony T. King
                                                              15                                                  Attorneys for Defendant
                                                                                                                  Ashford University, LLC
                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28
                                                                                                                         AMENDED NOTICE OF SETTLEMENT
                                                                                                         -2-                  CASE NO. 19-CV-0180-CAB-LL
                                                              Case 3:19-cv-00180-CAB-LL Document 36 Filed 10/18/19 PageID.288 Page 3 of 3



                                                               1   Hawkins v. Ashford University, LLC
                                                               2   US District Court, Southern District of California
                                                                   Case No. 19-cv-0180-CAB-LL
                                                               3
                                                                                              CERTIFICATE OF SERVICE
                                                               4            I hereby certify that on October 18, 2019, I electronically filed the document
                                                               5   described as AMENDED NOTICE OF SETTLEMENT with the Clerk of the Court
                                                               6   using the CM/ECF System which will send notification of such filing to the
                                                               7   following:
                                                               8
                                                                   John P. Kristensen
                                                               9   KRISTENSEN WEISBERG, LLP
                                                              10   12540 Beatrice Street, Suite 200
                                                                   Los Angeles, California 90066
                                                              11   Telephone: (310) 507-7924
SNELL & WILMER




                                                                   Fax: (310) 507-7906
                               PHOENIX, ARIZONA 85004-2202
                               400 E. VAN BUREN, SUITE 1900




                                                              12   john@kristensenlaw.com
                                   ONE ARIZONA CENTER
                      LAW OFFICES




                                                              13
             L.L.P.




                                                                   Jarrett L. Ellzey (admitted Pro Hac Vice)
                                                              14   HUGHES ELLZEY, LLP
                                                              15   1105 Milford Street
                                                                   Houston, Texas 77066
                                                              16   Telephone: (713) 554-2377
                                                              17   Fax: (888) 995-3335
                                                                   jarrett@hughesellzey.com
                                                              18   craft@hughesellzey.com
                                                              19    Dated: October 18, 2019                      SNELL & WILMER L.L.P.
                                                              20
                                                                                                                 By: /s/ Marshall J. Hogan
                                                              21                                                    Marshall J. Hogan
                                                                                                                    Brian J. Foster
                                                              22                                                    Anthony T. King
                                                                                                                    Attorneys for Defendant
                                                              23                                                    Ashford University, LLC
                                                              24

                                                              25   4837-8295-3642

                                                              26

                                                              27

                                                              28
                                                                                                                           AMENDED NOTICE OF SETTLEMENT
                                                                                                           -3-                  CASE NO. 19-CV-0180-CAB-LL
